Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 5, 9, 10, 13, 17 and 18 have been cancelled.
Claims 1-4, 6-8, 11, 12, 14-16 and 19-26 are pending. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15768400, filed on 4/13/18.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/22/20 and 12/8/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2, 3, 6-8, 11, 12, 14-16 and 19-26 are objected to because of the following informalities:  Claim 1, from which all the other claims ultimately depend, is directed to not just any haemostatic sponge but to a “bioresorbably haemostatic foam sponge”.  However, the dependent claims have lost the important claim preamble terms . Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites: “finger-like”. It is unclear how like a finger the contacting element needs to be. Thus, the phrase "finger-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-3, 7, 11, 15, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bank et al. (AJR 1979;132:299-301). 
With regard to instant claims 1, 2, 24 and 25, Bank et al. disclose a gelatin sponge that is cut into 1-2 mm strips (page 299, Technique) thereby producing a bioresorbable haemostatic foam sponge, which is inherently porous, with a plurality of closely spaced finger-like/columnar tissue contacting elements for adhering to a wound as shown in Figure 1 (page 300):

    PNG
    media_image1.png
    690
    810
    media_image1.png
    Greyscale

With regard to instant claim 3, the depth of cut is at least 2 mm as shown in Figure 1. 
With regard to instant claims 7 and 11, the cross-section shape of each contacting element is substantially rectangular and substantially uniform. 
With regard to instant claim 15, the tissue contacting elements are arranged within at least 1mm of another tissue contacting element because they were separated by cutting. 
2. Claim(s) 1, 2, 7, 11, 19, 20, 23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al. (WO 2005/062880).
With regard to instant claim 1 and 25, McCarthy et al. disclose pressing the tissue contacting side of a porous sponge for hemorrhage control against a 
With regard to instant claims 1, 2, 7 and 11, McCarthy et al. disclose that the textured surface is rectangular (page 27, lines 3-5) such that the ordinary artisan can immediately envisage rectangular tissue contacting elements which are at least ‘columnar’ where the rectangle would be substantially rectangular in cross section and thus substantially uniform especially when made by embossing with a set rectangular pattern. 
With regard to instant claim 19, McCarthy et al. disclose the pore diameter of about 15 to about 300 microns (claim 31) and an example with pores close to 50 micron in diameter (page 40, lines 18-20) and with 50-80 micron pores (page 42, lines 3-4), which reads on at least pores with a diameter of 3 mm or less. See MPEP 2131.03(I): A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE. 
With regard to instant claims 20, McCarthy et al. disclose that the sponge further comprises an active ingredient (claim 11) such as thrombin (claim 12) which is implicitly immobilized in the sponge.
With regard to instant claim 23, the hyaluronan embodiment of McCarthy et al. has at least carboxylic acid functional groups that can react to form covalent bonds when contacted with tissue. 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-8, 11, 12, 14-16 and 19-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combined references of McCarthy et al. (WO 2005/062880) and McCarthy et al. (WO 2005062896; hereinafter McCarthy ‘896) and Moller et al. (US 20070009578) and Walker et al. (WO 2013114132) (all references are of record). 

Applicant claims, for example:

    PNG
    media_image2.png
    190
    950
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	
With regard to instant claims 1, 20 and 21, McCarthy et al. is directed to a compressed sponge made out of a hydrophilic polymer such as bioresorbable starch or hyaluronan (claims 1, 2, 13 and 14) comprising an active ingredient such as the clotting factor thrombin, TNF and penicillin (claim 12) which are immobilized in the sponge. McCarthy et al. teach a blood contacting surface area per base surface area of sponge of about 100 cm2 per cm2 to about 1000 cm2 per cm2 (claims 36-39). In one interpretation, McCarthy et al. teach a plurality of closely spaced tissue contacting Also in the lamella-type or honeycomb-like sponges, it is desired that the wall structure have a crenulated or ciliated surface. Such surfaces on lamella or honeycomb walls are achieved under specific conditions during the freezing controlled phase separation of ice and hydrophilic polymer. Usually the crenulations or cilia are orthogonal to the lamella or honeycomb surface protruding from the surface as thin walls, "teeth", "combs" or columns 3 to 10 microns and 3-10 microns in length in the case of crenulations or 2-3 microns in diameter in the case of cilia. They are distributed on the lamella or honeycomb wall, often with maze-like regularity: one wall adjacent another at 5-10 microns separations but always apart…” (page 26, lines 1-16). 
With regard to instant claims 1 and 25, McCarthy et al. teach a process for mechanical mating and meshing as well as improving the mechanical traction, hence adhering to a wound, of the sponges of claims 1 and 13 by contacting the sides of the sponge against a microtextured surface (claims 85-88) which reads on at least embossing the surface. 
With regard to instant claims 1 and 2, McCarthy et al. teach finger-like, columnar crenulations projecting from the sponge surface (Figures 14 and 16C). McCarthy et al. teach: “Surface cilia and crenulations also play an important role in adhesion by assisting in mechanical anchoring and mating of surfaces.” (Page 26, lines 17-28).
With regard to instant claims 1, 7, 11 and 25, McCarthy et al. teach macro-patterning in the sponge surface by application of a template and can be rectangular in shape (page 11, lines 1-11; page 26, line 25-page 27, line 5) thus providing a rectangular cross-sectional shape of each contacting element is substantially rectangular and uniform because it was macro-patterned. 
2 or less; a maximum cross-sectional linear dimension of 10 mm or less; maximum cross-sectional linear dimension that is two times or less than the depth of the tissue contacting element; are arranged such that the tissue contacting elements are within at least 1 mm of another tissue contacting element and there are at least 4 tissue contacting elements per 100 mm2 of the tissue contacting surface (Figures 16-17). See also the discussion of the “teeth” and “combs” above.
With regard to instant claim 19, McCarthy et al. teach that the sponge has pores with diameters of about 15 microns to about 300 microns (claims 31-35) which means at least 50% have pores within the instantly claimed range. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 23, the hyaluronan sponge of McCarthy et al. comprises carboxylic acid groups which can react to form covalent bonds when contacted with tissue.
With regard to instant claims 24 and 25, forming the tissue contacting elements by cutting or incising a surface of the sponge is a product-by-process limitation. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection is made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113: “[E]ven though product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” 
With regard to instant claim 26, McCarthy et al. teach methods of preventing severe bleeding in a subject by administering the sponge (claims 79-83). 
With regard to instant claims 1-4, 7, 11, 14-16 and 24-26, McCarthy ‘896 teach a tissue dressing of a hydrophilic polymer sponge that has a surface relief structure pattern formed on the surface (claims 1 and 2) as well as methods of making and using (claims 11, 12, 15, 16, 19 and 20). McCarthy ‘896 show macro-texturing a pattern embossed/incised into the surface of the sponge to produce 0.25-0.50 cm deep relief surface patterns adjacent to one another on a scale of at least 4 tissue contacting elements per 100 mm2 of the tissue contacting surface (Figures 23A-24B; page 43, line 27-page 44, lines 6-9), thus being at least 2 mm in depth but 10mm or less in depth, where the entire pad can be 1.5 cm thick (Example 7) to 0.55 cm (page 56, lines 15-17)  and the sheet can be between 0.5 mm and 1.5 mm in thickness (page 52, lines 26-31) but other sizes and configurations are possible (page 56, lines 27-35). The relief patterns are observed to be closely spaced squares, which are a special kind of rectangle with all sides having the same length and are thus substantially rectangular, columnar tissue contacting elements as shown below in Figures 23B and 24 A.

    PNG
    media_image3.png
    654
    622
    media_image3.png
    Greyscale

With regard to instant claims 1 and 28, Moller et al. teach haemostatic sponges made from chitosan, collagen, gelatin and hyaluronic acid ([0035-0036, 0041, 0060, 0158]; claim 1) thus rendering those species obvious over one another as functional equivalents for haemostatic sponges. 
With regard to instant claims 22 and 28, Walker et al. teach haemostatic wound dressing comprising a porous dressing material, such as gelatin or collagen sponges, with a plurality of fibrinogen-binding peptides immobilized to the porous dressing material (Abstract; page 3, lines 4-13; claims 1-13; Figures 1 and 2). Walker et al. teach that the dressings are able to accelerate haemostasis without requiring enzymatic activity (Abstract). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

2. The difference between the instant application and McCarthy et al. is that McCarthy et al. do not expressly teach a plurality of fibrinogen-binding peptides immobilized to each carrier. This deficiency in McCarthy et al. is cured by the teachings of Walker et al.
3. The difference between the instant application and McCarthy et al. is that McCarthy et al. do not expressly teach that the haemostatic sponge is made from collagen or gelatin. This deficiency in McCarthy et al. is cured by the teachings of Moller et al. and Walker et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case
of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the sponge of McCarthy et al. where the tissue contacting element has a depth of at least 2 mm and is 80% or less of the depth of the sponge, as suggested by McCarthy et al. ‘896, and produce the instant invention.
Controlled macro-texturing (by the formation of deep relief patterns) in a given hydrophilic polymer sponge structure can achieve improved flexibility and compliance, without engendering gross failure of the pad assembly 10 at its time of use.” (page 43, line 27 through page 44, line 2) such that the relief pattern acts like a hinge to allow enhanced flexure along its length (McCarhty et al. ‘896 page 44, lines 16-20). Thus it is desirable to macro-texture the surface of the sponge as taught by McCarthy et al. ‘896 for at least those benefits where the sponge will not crack when applied to a deep or crevice shaped wound (McCarthy et al. ‘896 page 37, lines 10-14). Additionally, the depth, size, number of formed columnar rectangular shapes per unit area are all merely obvious variations of result effective variables of the teachings of McCarthy et al. in the absence of evidence to the contrary. Indeed, McCarthy et al. ‘896 teaches that: “Improved absorption of blood into a hydrophilic polymer sponge structure can be accomplished by the introduction of vertical channels into the structure. Channel cross sectional area, channel depth and channel number density can be controlled to ensure an appropriate rate of blood absorption and distribution of blood absorption into the hydrophilic polymer sponge structure.” (page 47, line 23 through page 48, line 1). This allows for a more cohesive strengthened matrix can be obtained (page 48, lines 1-23). See MPEP 2144/05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 

    PNG
    media_image4.png
    208
    220
    media_image4.png
    Greyscale

The Examiner notes that this is very nearly exactly the same pattern taught by Applicant to be a cutting tool used to manufacture a haemostatic sponge (page 15, 4th paragraph of the specification) and Figure 19 shown in part below:

    PNG
    media_image5.png
    351
    518
    media_image5.png
    Greyscale
 
Since the rejection is over a combination of reference and Simon J. McCarthy is the same inventor in the cited references and therefore intimately aware of how to 
Additionally, it is the Examiner’s position that cutting or incising or embossing the surface are all obvious variations to obtain the relief pattern in the sponge to the ordinary artisan. Therefore, the ordinary artisan would optimize these variables to obtain the best haemostatic dressing for not only flexibility but also improved absorption of blood with a reasonable expectation of success. Accordingly, the limitation of having the cross-sectional are of each face of each tissue contacting element of 50 mm2 or less not only includes the 4-9 µm2 diameters of the cilia contacting elements of McCarthy et al. but also is merely an optimized value for the textured pattern taught by the combined references in the absence of any evidence to the contrary. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the sponge of McCarthy et al. where a plurality of fibrinogen-binding peptides immobilized to each carrier, as suggested by Walker et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because McCarthy et al. teach and suggest adding beneficial agents and Walker et al. teach that by adding immobilized fibrinogen-binding peptides haemostasis is accelerated which is extremely desirable in the art of haemostatic wound dressings because it means the patient will stop bleeding more quickly over not having the immobilized fibrinogen-binding peptides. Therefore, the ordinary artisan is motivated to add immobilized 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the sponge of McCarthy et al. with collagen or gelatin, as suggested by Moller et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the ordinary artisan understands that these are functional equivalents for making haemostatic sponges and therefore the ordinary artisan would have a reasonable expectation of success in making the sponge of McCarthy et al. out of collagen or gelatin in the absence of evidence to the contrary. Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 6-8, 11, 12, 14-16 and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10653821. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a haemostatic foam sponge with at least 10 columnar tissue contacting elements per 100 mm2 manufactured from collagen, starch gelatin or hyalurionic acid (claim 1) with a depth of at least 2 mm (claim 2) or a depth of 10 mm or less (claim 3), a depth of each element is 80% or less than the depth of the sponge (claim 4), substantially rectangular (claim 5), a cross sectional area of 25 mm2 or less (claim 6) and pores with a diameter of 3 mm or less (claim 10). The patent further discloses that the sponge comprises reactive chemical groups (claim 14) and can have immobilized fibrinogen-binding peptides (claim 13). The patent teaches cutting or incising the surface of a sponge (claim 15) and having the tissue contacting elements arranged within 0.1 mm of another contacting element (claim 17). The patent teaches that at least 50% of the pores have a diameter between 1 and 1500 . 
The patent does not expressly teach that the tissue contacting elements are finger-like. However, the spacing, cross sectional area, and cutting/incising to the depth of the columnar tissue contacting elements would naturally produce finger-like contacting elements. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4211227 teaches a hospital sponge (Abstract) or surgical sponge (column 6, lines 3-6; claim 5) with a plurality of closely spaced tissue contacting members as shown in Figures 2 and 3.


    PNG
    media_image6.png
    540
    549
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    303
    689
    media_image7.png
    Greyscale

However, the sponge is made of thermoplastic materials such as polyester and rayon fibers (claims 1-9) and not collagen, starch, gelatin or hyaluronic acid as instantly claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613